Citation Nr: 1103256	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to a rating in excess of 10 percent for 
psoriasis, for accrued benefit purposes.

4.  Entitlement to a compensable rating for status post 
arthrotomy, left knee for osteochondritis dissecans, for accrued 
benefit purposes.

5.  Entitlement to service connection for low back disability, 
for accrued benefit purposes.

6.  Entitlement to service connection for cervical spine 
disability, for accrued benefit purposes.

7.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, for accrued benefit purposes.

8.  Entitlement to service connection for bilateral ankle 
disability, for accrued benefit purposes.  

9.  Entitlement to service connection for left ear hearing loss, 
for accrued benefit purposes.

10.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), for accrued benefit purposes.

11.  Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1970, and from March 1978 to March 1992.  He died in August 2005, 
and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board previously remanded this 
case for further development in August 2008.  

Issues numbered 3 through 11 on the first page of this decision 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in August 2005.  The Certificate of Death 
lists the immediate cause of death as atherosclerotic 
cardiovascular disease.   

2.  During his active duty service, the Veteran served in the 
Republic of Vietnam and, thus, is presumed to have been exposed 
to herbicides.  

3.  It is presumed that the Veteran's atherosclerotic 
cardiovascular disease is due to exposure to herbicides in 
Vietnam.




CONCLUSION OF LAW

The Veteran's death was caused by a disability incurred in his 
active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming service connection for cause of the 
Veteran's death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service or 
to an already service-connected disability.  See 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is either 
the principal or contributory cause of death.  A service-
connected disability is the principal cause of death when that 
disability, either singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
must be causally connected to death and must have substantially 
or materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arteriosclerosis and 
cardiovascular-renal disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 
Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's DD 214 Forms reflects that he was in receipt of the 
Vietnam Service Medal, Vietnam Campaign Medal, Republic of 
Vietnam Presidential Unit Citation with Palm, Republic of Vietnam 
Unit Cross of Gallantry, Bronze Star with V device and Combat 
Action Ribbon.  However, significantly, the Veteran was a member 
of the Navy and during the course of this appeal, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) determined 
that a veteran must have set foot on the land mass of Vietnam, 
or, have been present in the inland waterways of that country 
during the statutory period (so-called "brown water" naval 
activity) in order to be considered to have had service in the 
Republic of Vietnam and, in turn, presumed exposure to 
herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
cert. denied 129 S.Ct. 1002 (2009.).  Nevertheless, a copy of the 
Veteran's Citation for his Bronze Star Medal showed that he was 
awarded this medal for "extensive river incursions in the Ca Mau 
Peninsula against the North Vietnamese and Viet Cong."  The 
citation also observed that the Veteran served as a gunner on 
Inshore Patrol Craft 95.  Accordingly, based on this citation, it 
is clear that the Veteran was present in the "brown water" of 
Vietnam and is, thus, presumed to have been exposed to herbicides 
during his period of active service.  38 U.S.C.A. § 1116(f).

According to an August 2005 Death Certificate, the Veteran died 
that month from  atherosclerotic heart disease.  An Autopsy 
Report findings showed the following final anatomic diagnoses: 
severe atherosclerotic cardiovascular disease with almost 
complete narrowing at the origin of the left anterior descending 
coronary artery wall; severe bullous emphysema with evidence of 
chronic bronchitis and acute bronchopneumonia; pleural adhesions; 
and arteriolar nephrosclerosis.  The examiner indicated that the 
changes in the coronary arteries were severe and appeared to be 
the cause of death.  The changes in the lungs with emphysema and 
chronic bronchitis were also severe and also contributed to his 
death.  At the time of his death, the Veteran was service-
connected for psoriasis and status post arthrotomy, left knee for 
osteochondritis dissecans.  However, as discussed in more detail 
below, the Veteran also had numerous service connection claims 
pending at the time of his death.  

Pursuant to recent regulations, ischemic heart disease was added 
to the list of diseases associated with exposure to certain 
herbicide agents.  Ischemic heart disease, includes 
atherosclerotic heart disease, thus presumptive service 
connection for the Veteran's atherosclerotic heart disease based 
on herbicide exposure is established.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2010); see Notice, 75 Fed. Reg. 
168, 53202-16 (Aug. 31, 2010).  Accordingly, service connection 
is warranted for the cause of the Veteran's death.  

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
appellant as a result of any VCAA deficiency in view of the fact 
that the full benefit sought by the appellant with respect to 
this issue is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign an 
effective date in the course of implementing this grant of 
service connection, and the appellant will have the opportunity 
to initiate an appeal from this "downstream" issue if she 
disagrees with the determination which will be made by the RO in 
giving effect to the Board's grant of service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

DIC under 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service connected, 
pursuant to 38 U.S.C.A. § 1318, entitlement to DIC may be 
established in the same manner as if the Veteran's death were 
service connected where it is shown that the death was not the 
result of willful misconduct, and the Veteran (1) was 
continuously rated totally disabled for the 10 years immediately 
preceding death, (2) was rated totally disabled for a period of 
not less than five years from the date of his discharge or 
release from active duty or (3) was a former prisoner of war 
(POW) who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22(a).

DIC benefits granted to a surviving spouse under § 1318 are paid 
in the same manner as if the Veteran's death were service 
connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as 
DIC benefits have already been granted in this decision based 
upon the award of service connection for the cause of the 
Veteran's death, the alternative claim under § 1318 is rendered 
moot.  Only if an appellant's claim for service connection for 
the cause of the Veteran's death is denied under 38 U.S.C.A. § 
1310, does VA have to also consider an appellant's DIC claim 
under the provisions of 38 U.S.C. § 1318.  See generally 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 
provides an alternate basis for an award of DIC and does not 
provide any additional benefit for the appellant.  Section 1318 
is only applicable if the Veteran's death is found to be 
nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in 
light of the grant of service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310 in the present case, the 
claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and 
the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
warranted.  To this extent, the appeal is granted. 

The grant of service connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1310 renders moot the claim for DIC 
under 38 U.S.C.A. § 1318.  The issue of entitlement to DIC under 
e8 U.S.C.A. § 1318 is therefore dismissed.


REMAND

As noted in the Board's prior remand, in an April 2003 rating 
decision, the RO granted entitlement to service connection for 
psoriasis, assigning a 10 percent disability rating; and, left 
knee disability, assigning a noncompensable disability rating.  
The RO also granted SMP by reason of being housebound.  The RO 
denied entitlement to service connection for lumbar spine 
disability; cervical spine disability; bilateral upper and lower 
extremity peripheral neuropathy; bilateral ankle disability; left 
ear hearing loss disability; and, entitlement to SMP on the need 
for aid and attendance.  In a June 2003 rating decision, the RO 
denied entitlement to service connection for PTSD.  In June 2003, 
the Veteran filed a notice of disagreement with the disability 
ratings assigned in the April 2003 rating decision, the denial of 
his service connection claims in the April and June 2003 rating 
decisions, and the denial of entitlement to SMP based on the need 
for aid and attendance in the April 2003 rating decision.  In May 
2004, the Veteran filed a substantive appeal (VA Form 9) with 
regard to all issues.  In its August 2008 remand, the Board 
determined that the RO had not fully considered for accrued 
benefit purposes the various issues pending on appeal at the time 
of the Veteran's death and directed the RO to complete any 
additional indicated development and furnish the appellant a 
supplemental statement of the case detailing the reasons and 
bases for the RO's denial, for accrued benefit purposes, of all 
of the claims pending at the time of the Veteran's death.  
Although the RO issued a supplemental statement of the case in 
August 2010, it did not provide a detailed discussion for its 
continual denial of these issues as instructed by the Board 
except to say that no new evidence had been received since the 
statement of the case.  Thus, this case must be returned for 
further consideration  in order to comply with the Board's August 
2008 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Moreover, unfortunately, it appears that not all of the Veteran's 
VA treatment records have been associated with the claims file.  
Importantly, in a January 2005 authorization, the Veteran 
explicitly indicated that he had received treatment at the VA 
outpatient clinic in Jacksonville, Florida in 2004 and 2005.  
However, these records do not appear to have been associated with 
the claims file.  Moreover, records from 2003 were submitted by 
the Veteran so it is unclear whether all of the records from that 
year have also been associated with the claims file.  It appears 
that only records from July 2002 to November 2002, and from July 
2005 have been obtained by the RO.  Although entitlement to 
accrued benefits must be based on evidence in the file at the 
time of death, VA records are deemed to be of record at that 
time.  38 U.S.C.A. § 5121; 38 C.F.R.  § 3.1000; Zevalkink v. 
Brown, 6 Vet.App. 483 (1994).  Accordingly, the RO must take 
appropriate action to obtain all VA treatment records for the 
Veteran.  

Further, the RO did not address the issue of accrued benefits for 
service connection for lumbar spine disability in the August 2010 
supplemental statement of the case.  The appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to deprive 
the claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the 
agency of original jurisdiction receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental statement 
of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  
Further, when evidence is received prior to the transfer of a 
case to the Board a supplemental statement of the case must be 
furnished to the veteran, and his or her representative, if any, 
as provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, 
or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  
Accordingly, this issue must be addressed in a supplemental 
statement of the case.   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records. 

2.  Thereafter, and after completing any 
additional necessary development, the RO 
should review the claims file and determine 
whether accrued benefits are warranted in 
connection with all of the various claims 
which were pending at the time of the 
Veteran's death.  The RO should then 
furnish the appellant and her 
representative an appropriate supplemental 
statement of the case addressing all issues 
(including a detailed discussion of all of 
the accrued benefit claims).  After she is 
afforded an opportunity to respond, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


